Church, J.
When this case was before us at a former term, we held, that the franchise of this bridge company was subject to the same legislative controul for public use, as any other species of property, whether belonging to corporate or natural persons. We suppose the question made on this argument respecting the constitutional power of the legislature, though varied somewhat in its phraseology, was distinctly raised, and decided by us, on the former hearing, as it had *462been before, in the case of the town of East-Hartford v. The Hartford Bridge Company, 17 Conn. R. 41. 80. We shall not now discuss again a question so recently, and as we think, correctly settled.
The plaintiffs claim, notwithstanding, that here is something beyond the bridge franchise, which has been invaded. — A contract has been impaired. They insist, that the legislature, in their charter, entered into a covenant or a contract with them, that no bridge should thereafter be erected across Connecticut river within certain limits, which could not be constitutionally impaired, either with or without compensation, by the defendants, under any pretended authority from the legislature. This doctrine has the sanction of some respectable opinions, but of no adjudged case. There is a fallacy in the argument in support of it. The contract constitutes thejranchise. All franchises emanating from the government, aré the results of contracts between the state and individuals. To say, therefore, that although such franchises may be taken for public use upon compensation, and at the same time to insist, that the contract or covenant by which they are erected, is unconstitutionally impaired, is an absurdity. That contracts may as well exist between the state and corporate bodies, as between individuals, which are beyond their franchises, and beyond legislative controul, is true ; but the contract creating the corporation and defining its powers and privileges, is not of this character. This is identical with the franchise itself, and subject to the same laws.
However this may be, it is still insisted, that the charter of the rail-road company does not authorize an encroachment upon this species of incorporeal property. The charters of both the Hartford and New-Haven and the Hartford and Springfield rail-roads expressly give to the respective companies “ all powers, privileges and immunities, which are or may be necessary to carry into effect the purposes and objects of the acts.” And we here repeat what we said, when this case, on a former occasion, was before us : “ when such stipulations are made, it becomes the duty of the court to give them such construction as will give them full effect.” This can be done only by so treating the powers of the rail-road company, as that it shall have right, in a constitutional manner, to sequester both land and water, to take property both corporeal and *463incorporeal, or to interfere with privileges which may lie in its way, for the necessary completion of the work which was empowered to constitute; and the entire language ot both charters must be read with an eye to this object. Ellis v. Welch, 6 Mass. R. 246. Parks v. Norton, 15 Pick. 203. Boston Water Power Co. v. Boston and Worcester Rail-Road Co. 23 Pick. 360.
So to limit the interpretation of these charters, in this particular, as the plaintiffs claim, would defeat the entire purpose of the legislature and of the rail-roac! company. It was linown that a rail-road could not be constructed in this cultivated, improved and populated section of country, for any considerable distance, without encroaching somewhat upon turnpikes, ferries, fisheries and public and private rights of way. And we must suppose, that the legislature, when it gave the right to take land, intended, by the language it used, to confer also the power to interfere with all franchises appurtenant thereto, upon payment of just compensation therefor.
But furthermore, the charters of both rail-road companies authorize them “ to enter upon and use all such lands and real estate, as may be necessary for them,” in the manner and for the purpose expressed in the first section of the charters. A franchise issuing out of land, especially if of a freehold duration, is an incorporeal hereditament, and it may be de-scendible to heirs, and treated and considered as real estate, within the language as well as the spirit of the charters; and thus be taken by the rail-road company, as real-estate.
But again, the plaintiffs claim, that the rail-road company has not in fact taken the franchise in question, nor appropriated it according to the provisions of the charter. If this be conceded, it does not give strength to the argument. The rail-road company has had no occasion to take or appraise the bridge franchise : that remains as before, and the plaintiffs are in the enjoyment of it, somewhat diminished in value, or injured, as the appraisers and the court have declared, by reason of the location of the rail-road over land, in which it may be said, the plaintiffs had a qualified interest. But the rail-road charters have made provision for cases of this sort. In the seventh sections of both charters, it is provided, that the company shall be holden to pay all damages that may arise to any person or persons; and also, that freeholders *464shall assess just damages, not only to the persons whose real estate may be taken, but whose real estate shall be injured. Denslow v. New-Hacen and Northampton Canal Co. 16 Conn. R. 98. Boston Water Bower Co. Boston and Worcester Rail-Road Co. 23 Pick. 360. Ashby v. Eastern Rail-Road Co., 5 Metc. 368.
So far we agree, that the objections to the proceedings of the rail-road company are untenable. But a question of more difficulty arises under the 19th section of the Hartford and Springfield charter, which provides, that nothing therein contained shall be construed to prejudice or impair any of the rights now vested in the Enfield Bridge Company. The application of this section must not be confined to the charter in which it is found, but must be extended to the charter of the Hartford and New-Haven road, as directed by the resolve of Oct. 25th, 1842. These charters, with their amendments, must be treated as entire, and so construed that the whole shall have the effect to produce the result which the legislature intended.
The plaintiffs suppose, that, by the section referred to, the General Assembly intended to compel the rail-road corporation so to locate their road in this state, that it should be confined to the West side of Connecticut river, or that the crossing should be South of Windsor line. A majority of the court do not concur in this view. On the contrary, we think, the 16th section of the Hartford and Springfield Rail-Road charter looks to a very different procedure. This section is careful to make provision for the erection of a bridge across the river, and directs the mode of its construction, and the exclusive purpose for which it should be used; and in this, it would seem, as if the franchise of the Enfield Bridge Company was in view, and that while the legislature was giving authority to the rail-road company to cross the river within what are called the exclusive limits of the bridge company, they intended to guard its franchise from invasion any further than was absolutely necessary for the legitimate objects of a rail-road, and therefore directed, that all other travel over the bridge, either by horses, carriages or persons on foot, might be prevented.
In addition to this, power was expressly conferred upon the rail-road company to locate and construct their road, by *465the most direct and feasible route. This is unequivocal lan-euage. Now, if the legislature had intended so , .. . „ r , / to modify this power, thus unconditionally conferred, as to confine the road to the West side of the river, or to push it over South of Windsor line, where it might have been nearly im-practicabie to construct it, it is most strange they did not some language expressive of this purpose other than the equivocal language of the aforesaid 19th section. In one respect, the legislature did modify this power. By the resolve of 1842, it directed, that the road should be continued from the depot in Hartford within the Western boundary of the city to its intersection with Asylum street. But in no other respect did the General Assembly attempt an interference with the positive right of the rail-road company to locate its road in the most direct and feasible route. Ezpressum facit cessare taciturn.
Before we fix the construction of doubtful language, we should look well to consequences — Quod legis constructio non faciat injuriara. That the road, as completed, is upon the most direct and feasible route, is now, since its approval by commissioners, to be taken as true. But it no where appears, that it was at all practicable to cross the river South of Windsor line, or to construct the road on the West side of the river, without an exhausting expense, or with curves so short as to render the travelling dangerous, and thus to place the whole undertaking at hazard. The superior court, in its finding of the facts in the case, says, to be sure, that a crossing at some other place, would not be entirely impracticable. Yery probable. Impossibilities, in these days, where money and an adventurous spirit are the moving powers, hardly exist. Yet so expensive might the work have been, in some other place, as to have quenched the spirit necessary to its construction. Such a construction of the 19th section of the Hartford and Springfield Rail-Road charter as could produce such results, should not be adopted, without a strong necessity.
Besides, what are the rights of the Enfield Bridge Company, secured by this provision, which are to interpose an impassable barrier in the way of this rail-road? We have said before, and again say, they are equal to and no greater, than the rights of other persons, whether natural or corporate. This bridge company has the same right to be protected and *466secured m the enjoyment of its property and franchises as , . . . J C , , , , , , , other citizens of the state ; and the legislature has the . , t , . 4 „ . ’ . ° , same right, by virtue ot its power oí eminent domain, to appropriate them for the public use, when necessary, and upon the same terms. This must be so, unless here exists a con-beyond the franchise of the plaintiffs, which the legislature cannot impair; but we have considered this before, and now again, and have decided that there is no such contract.
But the plaintiffs inquire, for what purpose was this 19th section introduced into the charter of the Hartford and Springfield Rail-Road ? We think the intention obvious, without adopting the construction of the plaintiffs. The history of this controversy shows, that the Rail-Road Company believed, that the location of their road over the protected limits, did not interfere with the franchise of the bridge company; and that they had a right thus to locate and construct it, without making compensation. Now, we suppose, that this section was enacted, not as the plaintiffs claim, to confer upon them greater rights and immunities than belonged to other citizens of the state, and to protect them from the legislative power of eminent domain, but to secure to them equal rights — a right to demand compensation, if their franchise should be impaired by the construction of the road.
A majority of us, therefore, are of opinion, that the proviso of the 19th section of the Hartford and Springfield RailRoad charter, ought not to be so construed as to prevent the continuance of the defendants’ bridge in its present location; and upon the whole case, shall advise the superior court, that an injunction, as prayed for by the plaintiffs, ought not to be granted.
In this opinion Waite and Hikman, Js. fully concurred,